Citation Nr: 1813417	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-24 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to October 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. § 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for tinnitus.  Given the favorable nature of that action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to the issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, to include organic diseases of the nervous system such as tinnitus, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree during service or within one year from the date of separation from active service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).

Analysis

The Veteran contends that he first experienced tinnitus during his active service and that the disability has continued through the present.  With respect to the current disability element of service connection, tinnitus is readily observable by laypersons, and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran's assertions that he currently has tinnitus constitute competent evidence of a current disability of tinnitus.  Furthermore, the Board finds that nothing in the record impugns his credibility on the matter.  Accordingly, the Board finds the Veteran is credible in his assertions that he currently has tinnitus, and concludes that the Veteran has a current disability of tinnitus.

With respect to an in-service injury or disease, the Board notes that the Veteran's military occupational specialty was truck driver.  During the hearing held in August 2017, he testified that his actual duties involved heavy equipment operation.  Such duties would involve some exposure to noise.  The service treatment records are absent for evidence of any complaints of or treatment for tinnitus during active service.  However, the Veteran has stated that his tinnitus began during his active service, see, e.g., December 2010 VA audio examination report, and the Board finds that nothing in the record impugns his credibility on that matter as well.  Accordingly, despite the absence of contemporaneous records showing in-service complaints of tinnitus, the Board finds that the Veteran's tinnitus had its onset during his active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence).

The Board reiterates that the Veteran is considered competent to report the presence of tinnitus and testify as to its onset and continuity.  See Charles, 16 Vet. App. 370.  In addition, the Veteran has been consistent in his reports of experiencing tinnitus since active service.  Given the consistency of the Veteran's reports of tinnitus since active service, the Board finds that his statements regarding chronic symptoms of tinnitus since active service are credible.  Tinnitus, as an organic disease of the nervous system, may be service connected where it is first shown in service and has subsequent manifestations.  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges that the December 2010 VA audio examiner opined that it is not at least as likely as not that the Veteran's tinnitus is related to his active service.  However, the Board finds no reason to afford greater probative weight to that opinion given that the examiner's only rationale for providing the opinion was that the Veteran's hearing was within normal limits at entrance to active service and at separation from active service.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during his active service and has been chronic since that time.  Therefore, the Board must resolve the benefit of the doubt in the Veteran's favor, and finds that the claim for entitlement to service connection for tinnitus must be granted.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that his current hypertension is due to in-service exposure to herbicides or is aggravated by his service-connected posttraumatic stress disorder (PTSD).  He has not yet been afforded a VA examination with regard to the issue of entitlement to service connection for hypertension.

The medical evidence of record demonstrates that the Veteran has a current diagnosis of hypertension.  His service treatment records and service personnel records show that he had service in the Republic of Vietnam during the Vietnam Era.  Therefore, the Veteran is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  In addition, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, concludes that there is "limited or suggestive" evidence of an association between exposure to herbicide agents and hypertension.  The NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence."  See 77 Fed. Reg. 47,926.  As such, there is an indication that the Veteran's hypertension may be causally related to his presumed in-service exposure to herbicide agents.  An October 2017 statement from the Veteran's VA physician that it is possible that the Veteran's hypertension is associated with his history of exposure to defoliant provides a further indication of such a relationship.

In view of the above, the Board finds that the evidence in this case is sufficient to indicate that the Veteran's hypertension may be related to the presumed in-service herbicide agent exposure, but is not sufficient to decide the case.  Therefore, the low threshold for provision of a VA examination has been met, and a VA examination is required.  See 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the examiner should also be asked to provide an opinion as to the possible aggravation of the Veteran's hypertension by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his hypertension.  Provide a copy of the record and this remand to the VA examiner for review.  The examiner must specify in the report that the record was reviewed.  Any tests or evaluations deemed necessary by the examiner should be performed.  After review of the record, the examiner must address the following:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its onset during the his active service or is otherwise causally or etiologically related to his active service, specifically to include his presumed in-service exposure to herbicide agents.

b)  If not, provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is aggravated by his service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  A complete rationale should be provided for all opinions given.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


